DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 31: “The method according to claim 30, wherein…”
Claim 32: “The method according to claim 30, wherein…”
Claim 24 cancelled.
Authorization for this examiner’s amendment was given in an interview with Adriana Burgy on 21 July 2022.

Allowable Subject Matter
Claims 18, 22, 23 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, the closest prior art of record is Hoffman (US20030145704) in view of Schneider (US20060207716), which teaches a method of controlling a feed of semi-finished product comprising advancing a semi-finished material along a path to a building station, acquiring a characteristic parameter of the semi-finished material in an acquisition zone, detecting at least one defect, generating a notification signal as a result of the defect detection, discarding a portion of the semi-finished product as a result of the notification signal generation signal, wherein the building station comprises a cutting member for cutting the portion of the semi-finished with the defect and that the cutting member cuts the semi-finished product into a strip-like element of a determined length. However, modified Hoffman does not teach that the discarding a portion of the semi-finished product comprises calculating an integer number of the result of the division between the main
length and the determined length; starting when the notification signal is generated and waiting until the building station has laid a number N of strip-like elements equal to the integer number; and sending a command signal to the discard device for discarding the at least one strip-like element following the N strip-like elements.
	As claims 22, 23, 25 and 26 are directly dependent on claim 18, they stand as allowed for similar reasons.
Regarding claim 27, the closest prior art of record is Hoffman (US20030145704) in view of Schneider (US20060207716), which teaches a method of controlling a feed of semi-finished product comprising advancing a semi-finished material along a path to a building station, acquiring a characteristic parameter of the semi-finished material in an acquisition zone, detecting at least one defect, generating a notification signal as a result of the defect detection, discarding a portion of the semi-finished product as a result of the notification signal generation signal. While Schneider does teach the use of an accumulation station (“storage element” (124)) that accumulates the semi-finished products, and wherein the step of feeding comprises feeding the semi-finished product from the accumulation station (Fig 1-3a), modified Hoffman does not teach that the acquisition zone is located between the accumulation station and the building station. The building station of Schneider requires the accumulation station to be after the acquisition zone so that material can be continued to be fed downstream while the defects are being removed (Abstract).
As claims 28-34 are directly or indirectly dependent on claim 27 , they stand as allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749